Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 5/3/2010.  Claim 2 is added.

Response to Arguments
With regard to the certified copy, Applicant notes the document is available online.  However, it is the duty of the Applicant to ensure this certified document is included in the file. Although filing a proper priority claim under 37 CFR 1.55 to an application in a participating foreign office is considered a request for the USPTO to make a retrieval from this office, this is not guaranteed and Examiner cannot find evidence the certified copy has been retrieved or filed in the instant application. Upon receipt of a Notice of Allowance, Applicants should check to see whether the Office has received a copy of the foreign application under the priority document exchange program because successful retrieval of priority documents cannot be guaranteed. To be entitled to priority, the Office must receive a copy of the foreign application from the participating foreign intellectual property office within the pendency of the application and before the patent is granted, or receive a paper certified copy of the foreign application during that time period. See MPEP 215.01.
Applicant's arguments substantive arguments to the claims have been fully considered but they are not persuasive.  Applicant argues because Watson et al. (US 
As previously stated, the “load path” portion of the claim is interpreted as little more than designing the patch to desired specifications.  Such a design must always be obvious since random designs with no preconception as to part structure or resultant properties is not a reasonable design strategy. Further, the teachings in Watson et al. indicate the orientation and sequence of plies is important, as is the positioning within the part to be repaired, thus indicating the specific design of the patch, including the number of plies and positioning thereof, is important so as to achieve the desired properties, i.e. load paths, in the repaired part. Thus, it is clear designing the repair patch is an intentional process to achieve a specifically designed patch structure and it is unclear why anyone would design a specific patch for repair of a specifically sized area with a specific ply sequence without any regard to the number of plies in such a patch.  At the very least, considering the number of plies for correct sizing and strength for the area to be repaired, as well as for material costs, would have been obvious if not implicit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2011/0139344) in view of Crall (US 2016/0312795).
Regarding Claims 1-2, Watson et al. teaches a method for repairing a composite profile including a defect  (See page 1, paragraph [0005], wherein areas in composite parts with inconsistencies such as voids, dents, etc., i.e. defects, must be repaired with a patch), the method comprising:
producing a composite repair patch by disposing an uncured composite repair composition in a mold [52] (See page 7, paragraph [0072], wherein uncured composite plies are laid up onto a caul plate [52], i.e. a mold) having a configuration substantially identical to a corresponding configuration of the composite profile to be repaired (See page 4, paragraph [0050]-[0051], wherein the caul plate [52], i.e. the mold, is contoured with a shape/profile complementary to the rework area of the composite to be prepared, meaning its profile is configured thereto), hardening the uncured composite repair composition to form the composite repair patch, and affixing the composite repair patch obtained on the composite profile including the defect (See page 6-7, paragraphs [0067]-[0068], wherein the composite patch is cured in caul plate [52] and after being fully cured, i.e. hardened, attached in the rework area, i.e. to the defect, via adhesive), wherein the composite repair patch comprises plies of fibers embedded in a resin (See page 3, paragraph [0046], teaching the patch is fiber resin plies), a number and positioning of the plies being adapted to load paths to which the composite repair patch is subjected once affixed on the composite profile (See page 7, paragraph [0072], wherein the plies are laid up with a desired orientation and stacking sequence to produce the desired part; Examiner submits this implies or at least renders obvious utilizing the layup of plies, in both number and position, to achieved the properties in the patch as required in the part; such properties will inevitably include a desired “load path” so the patch does not fail).  Note Examiner essentially interprets the “load path” portion of the claim to state the patch is formed with the qualities that is required of it in the final part, which is essentially always obvious when forming a part for its intend purpose, i.e. a manufacturer presumably always designs a part to function as it is required to function and here the required function is repairing a part so as nullify a defect by providing the defects in the composite a patch that restores its desired properties absent the defect.
Watson et al. teaches the repaired composite material are for aircraft composites and the fibers in the plies are not specifically limited (See 3, paragraph [0046]), but fails to specifically teach the specific aircraft part being repaired or that the fibers are synthetic and in the form of fabrics.  However, it would have been apparent any known aircraft components made of composites and any known fibrous reinforcement used in composite plies forming such composites would have predictably been suitable. Synthetic fibers in fabric form are well-known as alternative reinforcement to glass and carbon fibers in aircraft composite plies, and are specifically known to be used in nacelles for aircraft turbine engines, which are prone to damage requiring repair (See, for example, Crall, page 1, paragraphs [0002] and [0013], page 2, paragraph [0023], page 3, paragraphs [0027], [0030], and [0031], teaching a nacelle supporting a gas turbine engine of an aircraft, i.e. an aircraft turbine engine support nacelle, is prone to damage, and is made from composite plies of prepreg that may be cloth, i.e. fabric, of which the fibers may be aramid, i.e. synthetic, as functional equivalents to carbon or glass).  Thus, since Watson et al. teaches methods of repairing damaged composite aircraft components and since aircraft turbine engine support nacelles made of aramid fiber fabrics are often damaged, it would have been obvious to a person having ordinary skill in the art at the time of invention to repair damaged aramid fiber fabric composite aircraft turbine engine support nacelles via the repair methods of Watson et al. with a patch utilizing similar composite used therein, i.e. composite plies formed of synthetic aramid fabrics, because doing so would have predictably been a suitable method for repairing the nacelles to their pre-damaged state. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746